Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive. Applicant argues that “Kimura discloses where the contact member 18 (i.e., the alleged through electrode) is a flat plate, thereby failing to have a recess. This is quite different from a concave electrode, namely, "a through electrode having a recess," as required by claims 1 and 6. Thus, the claimed features are quite different from Kimura.” The Examiner disagrees for at least two reasons: 1) Specification does not have support for “concave electrode” and 2) at specification ¶0022, Applicant defines “recess 12a of the electrode” i.e. “The through electrode 12 is formed in the thickness direction of the flexible sheet 11 and has a recess 12a that is recessed from the one surface of the flexible sheet 11”. At ¶0043 of the specification, probe 50 defined as having a concave surface different from “concave electrode” as argued.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 1) oxide film and pad/bump of ¶0055, 2) protrusion height of the conductive elastomer of ¶0036, 3) diameter of the wire probe tip to be larger than diameter of the through electrode 12 of ¶0034, 4) “tapered shape” of through electrode 12 of ¶0035, as described in the published specification.  Any structural detail that is essential for a 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 31 and 41.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (JP 2007-064673A, see English translation attached here).
Regarding claim 1, Kimura et al. (hereafter Kimura) at fig. 1-2 and 16-17 discloses an electrical characteristics inspection tool comprising: a flexible sheet [17]; a through electrode [18] having a recess [from bottom surface of 17] that is recessed from one surface of the flexible sheet; and a conductive elastomer [16] disposed in the recess of the through electrode. 
Regarding claim 2, Kimura at fig. 1-2 and 16-17 discloses the conductive elastomer protrudes [as shown] from the one surface [bottom surface of 17 as shown] of the flexible sheet. 

Regarding claim 4, Kimura at fig. 1-2 and 16-17 discloses the through electrode has a protrusion that protrudes [from top surface of 15 as shown] from the other surface of the flexible sheet. 
Regarding claim 5, Kimura at fig. 1-2 and 16-17 discloses a surface of the recess of the through electrode is covered with a metal plating film [metal layers]. 
Regarding claim 6, Kimura at fig. 1-2 and 16-17 discloses attaching the probe therefore discloses an electrical characteristics inspection method comprising; a pasting step of pasting, on an electrode surface of an inspection object, an inspection probe sheet including a flexible sheet, a through electrode having a recess that is recessed from one surface of the flexible sheet, and a conductive elastomer disposed in the recess of the through electrode to bring the conductive elastomer into contact with the electrode surface of the inspection object; and an inspection step of pressing a probe against the through electrode from the other surface of the flexible sheet, and inspecting electrical characteristics [see abstract]. 
Regarding claim 7, Kimura at fig. 1-2 and 16-17 discloses attaching the probe to the inspection object therefore discloses the electrical characteristics inspection method according to claim 6, further comprising: a peeling step of peeling the inspection probe sheet from the inspection object after the inspection step. 
Regarding claim 8, Kimura at fig. 1-2 and 16-17 discloses attaching the probe therefore discloses the electrical characteristics inspection method according to claim 6, [semiconductor integrated circuit]. 
Regarding claim 9, Kimura at fig. 1-2 and 16-17 discloses attaching the probe therefore discloses the electrical characteristics inspection method according to claim 7, wherein the inspection object is a semiconductor device [semiconductor integrated circuit]. 
Regarding claim 10, Kimura at fig. 1-2 and 16-17 discloses the through electrode and a side surface of the recess formed on the one surface of the flexible sheet are coated with a metal plating film [metal layers].
Regarding claim 11, Kimura at fig. 1-2 and 16-17 discloses a depth of the recess is 20% or more and 80% or less of a thickness of the flexible sheet [due to thickness of 18 inside the 17]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claims 1, 5 and 9-10 above, and further in view of Inoue et al. (WO 03/015155 A1, see English translation attached here) and Akahori (JP 2006-90772 A, see English translation attached here).
a cross-sectional area of the through electrode. Kimura is silent about the cross-sectional area of the through electrode increases from the one surface to the other surface of the flexible sheet. Inoue et al. (hereafter Inoue) in similar environment discloses the cross-sectional area of the through electrode increases [toward 28] from the one surface to the other surface of the flexible sheet. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify the shape of through electrode, in order to obtain advantages that Inoue have to offer (e.g. see ¶0015 of JP 2007-134048 translation). 
Regarding claim 16, Kimura discloses all the elements including the conductive elastomer includes conductive particles dispersed in an elastic resin. From last two paragraph at page 6, it appears that a height of a protrusion formed by the conductive elastomer is 50% or more and 400% or less of the conductive particles, is an obvious possible modification from the teaching of Kimura, in order to obtain same advantages that Kimura have to offer (e.g. see last two paragraph on page 6).
Regarding claims 17-18, Kimura discloses all the elements including the electrode surface of the inspection object. Kimura is silent about said inspection object has a bump, and wherein a depth of the conductive elastomer in the recess is 10% or more and 90% or less of a bump height. Akahori at least at fig. 1 and 3 in similar environment discloses the inspection object [102] has a bump [103], and wherein the depth of the recess of the conductive elastomer [105/201] is 10% or more and 90% or less of a height of the bump [comparing portion of 103 with portion of conductive elastomer]. Therefore, it would have been obvious to a person having ordinary skill in .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



September 16, 2021